Exhibit 10.1

 

[logo01.jpg]

 

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
Effective October 1, 2018

 

 1.           Purpose. The purpose of NovaBay Pharmaceuticals, Inc. (hereinafter
referred to as “NovaBay” or the “Company) Non-Employee Director Compensation
Plan (the “Plan”) is to advance the interests of NovaBay and its shareholders by
closely aligning the interests of the Non-Employee Directors with the Company
and its shareholders. This Plan requires the payment of the annually established
compensation payable to Non-Employee Directors for their service to be in cash
and stock options to purchase the Company’s Common Stock (“Options). Options
issuable under this Plan shall be from the shareholder approved 2017 Omnibus
Incentive Plan.

 

 2.           Administration. The Compensation Committee of the Board (the
“Committee”) shall administer the Plan. The Committee shall, subject to the
provisions of the Plan, have the power to construe the Plan, to determine all
questions arising thereunder, and to adopt and amend such rules and regulations
for the administration of the Plan, as it may deem desirable. Any decisions of
the Committee in the administration of the Plan, as described herein, shall be
final and conclusive. The Committee may authorize any one or more of its members
or any officer of the Company to execute and deliver documents on behalf of the
Committee. No member of the Committee shall be liable for anything done or
omitted to be done by him or her or by any other member of the Board in
connection with the Plan, except for his or her own willful misconduct or as
expressly provided by statute.

   

3.           Participation; Amount of Non-Employee Director Compensation. The
Committee shall annually approve the amount of compensation payable for services
to be performed by Non-Employee Directors. Effective January 1, 2018 such fees
shall be payable only in cash as follows:

 

 

a.

Cash Compensation

 

Status

Compensation

Comment

Non-Employee Director

$30,000 per year

Paid Quarterly

     

Non-Employee Chairman of the Board of Directors

$52,000 per year

Paid Quarterly

     

Chairman of the Comp Committee

$10,000 per year

Paid Quarterly

     

Chairman of the Audit Committee

$12,000 per year

Paid Quarterly

     

Chairman of the N&CG Committee

$8,000 per year

Paid Quarterly

     

Member of the Audit Committee

$6,000 per year

Paid Quarterly

     

Member of the Comp or N&CG

$5,000 per year

Paid Quarterly

     

Lead Independent Director

$20,000 per year

Paid Quarterly

 

 

--------------------------------------------------------------------------------

 

 

4.           Payment of Non-Employee Director Compensation.

 

Each Non-Employee Director shall be paid the cash compensation payable to such
Non-Employee Director as determined pursuant to Section 3 above on the first
business day of the calendar quarter for such quarter.

 

In addition to the above cash compensation, each Non-Employee Director shall
receive an annual stock option grant of 20,000 shares, granted at the Company’s
Annual Meeting of Stockholders. To be eligible to receive the annual stock
option grant, the director must be a current member of the Board. Newly elected,
or re-elected members, are eligible for the annual grant. If a Board member is
retiring or is not re-elected at the Annual Meeting, he/she is not eligible for
the annual grant. Vesting of the stock option awards shall be monthly over the
following 12 months.

 

5.           Miscellaneous Provisions.

 

(a) Neither the Plan nor any action taken hereunder shall be construed as giving
any Non-Employee Director any right to be elected or re-elected as a director of
the Company.

 

(b) A participant’s rights and interest under the Plan may not be assigned or
transferred, hypothecated, or encumbered in whole or in part either directly or
by operation of law or otherwise (except in the event of a participant’s death,
by will, or the laws of descent and distribution), including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy, or in
any other manner, and no such right or interest of any participant in the Plan
shall be subject to any obligation or liability of such participant.

 

(c) The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of the Non-Employee Director’s compensation.

 

(d) The provisions of this Plan shall be governed by and construed in accordance
with the laws of the State of California.

 

(e) Headings are given to the sections of this Plan solely as a convenience to
facilitate reference. Such headings, numbering, and paragraphing shall not in
any case be deemed in any way material or relevant to the construction of this
Plan or any provisions thereof. The use of the singular shall also include
within its meaning the plural, where appropriate, and vice versa.

 

6.          Termination. This Plan shall terminate upon the earlier of the
following dates or events to occur:

 

 

(a)

upon the adoption of a resolution of the Committee and approved by the Board
terminating the Plan; or

 

 

(b)

December 31, 2018.